internal_revenue_service number release date index number 2056a -------------------- ---------------------------------- --------------------- ---------------------- re --------------------------------------------- ------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-150632-13 date april legend decedent spouse date trustee date date accountant ---------------------- -------------------- ---------------------- ---------------------- --------------------------- ------------------ ---------------------- dear ----------------- this letter responds to your authorized representative’s letter of date and other submissions requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file the notice and certification required under sec_20_2056a-10 of the estate_tax regulations that spouse has become a united_states citizen the facts and representations submitted are as follows decedent died testate on date survived by spouse who was not a united_states citizen as of date under the terms of article of decedent’s will if spouse is not a united_states citizen at the time of decedent's death a portion of the trust assets determined in accordance with a specified formula is to be distributed to a_trust qdot intended to qualify as a qualified_domestic_trust described in sec_2056a trustee a domestic plr-150632-13 corporation is the trustee of the qdot it is represented that the executor of decedent's_estate timely filed the form_706 united_states estate and generation-skipping_transfer_tax return on or about date the executor made an election on schedule m of the return under sec_2056a to treat the qdot as a qualified_domestic_trust and claimed an estate_tax deduction for the value of the property transferred to the qdot on date spouse became a united_states citizen it is represented that spouse has continuously resided in the united_states from the date of decedent's death until the time that spouse became a united_states citizen subsequent to date trustee requested advice from accountant as to the effect of spouse becoming a united_states citizen on future corpus distributions from qdot accountant failed to advise that trustee must file the final form 706-qdt u s estate_tax returns for qualified domestic trusts as required under sec_20_2056a-10 in order that qdot will no longer be subject_to the estate_tax imposed under sec_2056a accordingly trustee did not file a final form 706-qdt recently trustee made another inquiry as to the tax consequences of corpus distributions from qdot at that time accountant became aware of the requirement to file a final form 706-qdt by april of the subsequent year after the spouse obtains citizenship trustee requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file a final form 706-qdt notifying and certifying to the internal_revenue_service that spouse has become a united_states citizen as required by sec_20_2056a-10 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 and sec_2056 provides that if the surviving_spouse of the decedent is not a united_states citizen the marital_deduction is not allowed under sec_2056 unless the property passes to the surviving_spouse in a qualified_domestic_trust under sec_2056a a qualified_domestic_trust is any trust in which the trust instrument requires that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than income may be made from the trust unless a united_states trustee has the right to plr-150632-13 withhold from such distribution the tax imposed under sec_2056a on the distribution the trust meets the requirements as the secretary may by regulations prescribe to ensure collection of the tax imposed by sec_2056a and an election is made by the executor of the decedent with respect to the trust under sec_2056a an estate_tax is imposed on any distribution of principal from the qualified_domestic_trust other than on account of hardship before the date of death of the surviving_spouse in addition under sec_2056a an estate_tax is imposed on the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse under sec_2056a and sec_20_2056a-10 and of the estate_tax regulations a qdot is no longer subject_to the estate_tax imposed under sec_2056a if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qualified_domestic_trust notifies the internal_revenue_service and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year that the surviving_spouse becomes a citizen unless an extension of time of up to months for filing is granted under sec_6081 under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute the time for filing the notice required under sec_20_2056a-10 is not expressly prescribed by statute accordingly trustee may seek an extension of time to file with the internal_revenue_service the required notice and certification that spouse has become a united_states citizen requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on plr-150632-13 a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore trustee is granted an extension of time of days from the date of this letter to file with the internal_revenue_service the required notice and certification that spouse has become a citizen_of_the_united_states the required notice and certification should be made on a form 706-qdt the form 706-qdt should be filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form 706-qdt a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures
